QB arc Gen Peer

AGREEMENT, Made snd datered (ato the__ 2 — day oF A, arf w8Z

ws wre Lee LB Kac: Se tart... J Filmi tad Boinx 1 Beste ;

ge evvweeeePArty 6f 10 fing part bernaafar called femce (whether 068 oF mare!

% Tease, yee ine Rae eRe lds, hae —_Rowde “| 2 Lox B90, Columbia, --

 

party of the sacced part, bebe,

TNESSETH, Tost the scid leeor, for and in contideration off Que DOLLARS

ened hb asd pal can sot ah ih meray acne lade hd of a cava a9d agian ty, hireizaltes contained on she part o/

re J oka tor tbe solu nd trae, as Gated od Sperating for ell and tas and Taylog. plot liven sod belay tanks, power
‘a Hi ae in, ani a L:

rs ety Nereon fo pearuc va and take care of said products ad Teg ip of tand eltvat in the County

Hat and atnyetutes thereon fo produce, aava a
ol. "Omnber ltd. sine af, Contacts. described and bounded ys follows, toowlte

Bounded oa the North by usds of, La ecry pd ff

Bounded on the East by linds ot hea Gi Lerien g

 

i

 

 

Bounded on the Seuth hy lands of = : ~ a
Bounded oo the West by lands of. {£204 ley Adcy.
Contaiciay. ee, MOC! OF fees, EKA being the same fand yed to besor by.

 

 

aera weddkecanbec , 12%2_, in Desd Book _ Page YP.
ee ee ves unal¥coac 9” 1840, mea ee Z noe
Rie Gi ker tell jn recorded in Gall Books AG Page SRT

wmber land county cterk's Ofet

fe agreed chat thls lease she!) remade la force far 4 term af. “yearn incen thy date, and an |

thertitec Soll or ns, or siher ol them w produced frost wld fund Gy she ate daca Fone
a coaneratn of tha precuisea tha nald Tensen carvesuots and agrect:

To, deliver ta thy eradlt of [naaor, free of poet, In the pipe ine to which be may connect ble th at ne-aighit rt

of atl ad petistad aed peved fram the eased premises. pipe ‘ch ¥ walla tou equal one-alghth pa

tad, daliver to the credit of lessor free of cost fo the Une to which he niece bla neil th wequsl one-sighth, 4

of aliigas poo td gtd am ele per Sshlle cht comes being ered od eb off the emis, vol Dott

trem Ey mich well loc all stove and all inside lee ie the the aa dwalling housa on a2 eed = tants ea ae (oe et th

awe coomtttions with tha walle Me bh own Fis &

0a well be commmtnctd Gn ssid land o on + beara ft GEA att lpetl

this [ease shall tarmintte a1 to bob part arhetedatt-

 

 

a emma
eredtit-her Tia koi - shea 7 al 4{-tha—sh a nip~et--beidciewd, tle i
al y= tp me oF

. 4 Si a
+ rm

Should tha Bret wall drGdad oa the above described land bea dry hols, theo, ad lo that evedt, ifs emcad well le ot eammeaced
ou sald land withlo twolva qssctis Troms the expiration of thelavt teatat pened ter wtleh aeetal kaa weareee pela, eh ones ts
£1 to both ea, unlees the bpaeet oo of before the thon of said twalva months shell Faure the paren seal rentals in the seme
grout and fa the samemuaaer as bereishaars provided. And-it la agreed that upes the reumption of tha payments of rentals, a3
above provided, that # the tt Paragrach hecsol, governing the pryment of reatals, aod the effect theresd, whall epotious Ea
force Jurt os though thera had HO EAtarey in the rental payment.

Waid Hien [nceraet 1a the above described land than the satied andl rided i witate
and reatale bere provided tall bes be paid the lessor only in the proportion which his Io ot te Silmple me ae thoes thay the atten

wall Lenses shall beve the Hight to ued, free of cost, gaz, oll, end water peocunad on mid td rine thersos, eacept-aratat From
t

Whas requested by Leeds, teasee stall bury ite pipe Hag below plow depth.

Mo weil shall be drilled namrerothan 200 (eet of the hou o¢ bata oct ox the proculses, without the within conbent of Ea foot,
Lesect phall pay for damages cavred by its operatlags to growloy erope cn sald tani, -

wa et Levees shal hve bbe right at any thie ts ramove all reschlasry und Gxtures placed on wld Beenie, locluding the right to drew

 

 

 

 

 

 

.

ve ager in haveto ts Ls amigned, ard ihe privilece of amlgning id while sia part expressly
Warscf shal] extend to epi heete, re, administrators, su oy swvigcs, bo mp change is the the’ cower and er aaa:
toent of rentals or real shalt by edng on the leas Dail forets tae leseee Peek eed with wo werit! er oy ‘rama

Era irae copy thareols and kis hereby 3 agreed tat a the event thle [esse shall ba amigoed a4 to & pert a part ofthe above derceibed

BATE Gf 8s
Part of parts shal] fell or make default ta the parpmeot of the proportionate
abs dos freee iene vray ret dla hd t operate te defeat or affect ¢his tease i4 Ove © part ‘J
toon whieh ead ie lot ay Boalguree thartot vball mae die payment ad od rectal 7 tr 22 eves © BANE or parte widinst

birehy to defend tha chia to the lends herein dover aed egrens that tha [tegen shall have he eight
t tin er are sid eee above descrived
i papraent by lower, vs ba beacbcngated to th the rights ofthe baler mide herd, and bueby eipevely ey any sits pee eee
bow have or ou bests ive ye the att tha beaetty of any horcertead or crete of the Sao.
gidigtinctly uders tood and and agreed nat no detling
RLY Sanne

    

  

   

  

  
  

 

‘Wigs tess

 

 

 

 

 

 

This tactrument * prepared by: a
bya ener ' et {SBAL)

Boge therbade busy
Lesiagiow KY vosar

Exhibit 3

 
 

!
'
Il
i
‘

 

 

ape He are
am woqe Pp 200 ‘ea 687 ey pone og pone int ogg wien ae on some» Yo TES hy WUNNEIN PAE LO 701
20RD’? ig parplsn Dope;
uteg deer Pod SON
Swmagpun sence aeyy ees pine Lap ogg eee yo [hoe pare freq din apom Gate)
rryien) aoe paso mesodind Pee seen 093. 20) poop pos aos Lranyo POE Sapna a TD PRT
INGE So OF pAspay pe pow rs
wr - end OY] UE PRE dis Hy
rr eg tty dnjatazoy Pv oyaies ) PEySEse oe Doe LTT Wp Hj Oy Masonry st oy

pie

 

 

 

 

 

 

: paredde dipreceed ‘pysmuoye ayeyg pre Arvnoy wy] 30] Pee

&) rang AnqON & Pecduapon ag) “ear e20FAG és "a 'V p dey at 80
~-— yp Aumsg
hal { "40 BLYLR

XUVW AG SNOIS MOSSA] BUEHA UNTHOCEIAONOY ©”

‘4g
PON

Po
4

"dO MLYLS
LS

1 pepacues Amp pee ‘Ad PP ce
pt G

cee HO ope po Fpooaa
rai venlinAnOTEN
65
i
PIRI R

puetzeqmsa Fes

webou °y Aj4oq
aunt

‘er

fa"

nn wo poones 0) pagg een FEET] TLL
=
; Hos
@SEVIT Setp PUL liC .

 

 

 

 

 

 

 

 

 

 

sym) dance
7p,

ar 90

ire

a
-
Coualy of. .
Opret ta she yeat of Out Lord, Gow Thousand

BE IT REMEMBERED, That oc thy Lath day of,
ete eS hty—aesad ern genes org Oi

to me knowg bo be the eationl persont who executed the withia foregoing instrumsot and acknowledged te ma that...
a eeecuted the pais A#iffee and voluntary ect aod. fhe uees and purposes thereds sat forth,

ty Witness Whereod, I hava herausto eet my oficial dyguature and efixed my tthe day aod year Bret above writtes,
Seana on IES,

  
  

 

  
   

 

 

 

My commision expire... _ iy ae of County Court,
. . By. Sha te “ i+ ¥ J were
B.C. c.
ASSIGNMENT
‘That, 2 aot.
eats of. : the withle samid grant... __ts consideration of the sum of
Doltara to.

 

in band pald, tha receipt whartol ds herby exkrowledged, de.____- hereby sal], exsizo, transfer, vet over and convey unto
hairs, med ‘utslers, the withla great,

TO HAVE AND TO HOLD THE SAME FOREVER, subject atvesthalee, ts the coaditions therela coatalaed,

in Witness Wherec!, The sald grant. ha. b =e. hand. this, dey of

 

 

 

 

 

 

ACKNOWLEDGMENT TO..THE ASSIGNMENT

 

 

 

 

 

 

 

 

 

STATE OF _____. }
7 - “

Comaty of, — ~

Oa this day tf ——A. DB, 19. before ram, the uodertgeed. a Notary Fichlle ia
acd tor the County aod State aforeaald, lly sppeared.
eel 40 Tot Ay krows te be the
identical pores executed the withls and fomgolag b it and acknowledged te os thet,

the a. free acd vol 7 act and deed for the cee ond pyrpeues therets eet forth,
‘Witenes my hand aad officlat seal.
My bank, expires. Notary Pablle--C, of County Court,

. Ey.
Boa. ce
